                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

MIRIAM GRANADOS,                             §
                                             §
                     Plaintiff,              §
                                             §
      vs.                                    §                 5:18-CV-192
                                             §
PILOT OF TEXAS, LLC, et al.,                 §
                                             §
                     Defendants.             §


                                          ORDER

       Before the Court is Plaintiff’s advisory that the parties agreed to extend Plaintiff’s

deadline to respond to Defendant’s Motion for Summary Judgment. (Dkt. No. 35). The original

deadline is December 30, 2019. The parties agreed to extend the deadline to January 10, 2020.

Id. The Court may extend motion deadlines for good cause under FED. R. CIV. P. 6(b). Because

the parties have agreed to the extension, the extension is GRANTED. It is ORDERED that that

Plaintiff’s deadline to file a response to Defendant’s summary judgment motion is extended to

January 10, 2020.

       IT IS SO ORDERED.

       Signed on December 27, 2019, at Laredo, Texas.


                                                  _______________________________
                                                  DIANA SONG QUIROGA
                                                  UNITED STATES MAGISTRATE JUDGE
